DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-23 and 37-40 in the reply filed on 09 September 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 24-36 were canceled in applicant’s submission dated 09 September 2022.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 contains amendments which are not properly documented per MPEP 714 (II) (C) (B).    Appropriate correction is required.
Support for this amendment is found in claim 11 of provisional application 62/485202.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-23 and 37-64 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the dielectric layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim as claim 1 recites “a first dielectric layer”.  It is unclear if “the dielectric layer” is the same as “a first dielectric layer”.  This same phrase occurs in claims 4, 14, and 59-60.  In the interest of advancing prosecution, the disputed phrase will be interpreted as “the first dielectric layer”.  Claims 2-23 and 37-64 are included in this rejection as they depend upon a rejected claim.   
Claim 4 recites wherein the dielectric layer comprises one or more elements.  However, the first dielectric layer requires a metal-based or metalloid-based oxynitride layer containing at least the metal/metalloid and oxygen and nitrogen (i.e. 3 elements).  It is unclear how the claim can accommodate one or two elements where the independent claim requires 3 or more.  Clarification is required.
Claim 16 recites “a pre-metal-oxynitride” and it is unclear what this material is as “pre-metal” is a not common term of the art and the scope of the claim cannot be ascertained as the periodic table of the elements is generally grouped as non-metals, semi-metals, and metals and does not include a “pre-metal”.  It is unclear if this phrase is directed to a specific material or possibly a material which has the capability of becoming a metal oxynitride.  Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9-10, 16, 21, 23, 37-40, 51, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2002/0089023).
Considering claim 1, Yu teaches semiconductor substrates with an insulating layer formed of a metal oxide-nitride (abstract) used in integrated circuits (i.e. an insulated metal substrate).  The substrate comprises a semiconductor material (Paragraph 20) with the insulating (i.e. dielectric) layer there on comprising oxide-nitride materials, such as MO1-xNx where x <1, M2O3-xNx where x < 3, and M3O4-xNx where x < 4 (Paragraph 25) and where the total concentration of oxygen and nitrogen is up to about 50 atomic percent (Paragraph 26).  These ranges overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  A further conductive metal gate electrode may be formed on the underlying insulating layer (Paragraph 27).  
While not teaching a singular example of the instantly claimed IMS this would have been obvious to one of ordinary skill in the art in view of the teachings of Yu as this is considered a conventionally known combination of layers and materials known to afford high dielectric constant insulating layers on a semiconductor structure and one would have had a reasonable expectation of success.
Considering claims 2-6, Yu teaches M metals of the exemplary materials above include metals of Al, etc. as well as semimetals of Ga, etc. (Paragraph 24) and where the compounds include oxide-nitride materials (i.e. AlON, GaON, etc.) overlapping the claimed ranges (Paragraph 25).
Considering claim 7, Yu teaches where the substrate comprises aluminum gallium arsenide (Paragraph 20) and is considered to comprise aluminum.
Considering claim 9, Yu teaches where the substrate comprises a three dimensional shape (Figure 1).
Considering claim 10, Yu does not specify the finned structure.  However, the courts have held that a mere change in shape does not render a patentable distinction absent evidence that said shape is significant.  See MPEP 2144.04 (IV) (B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Considering claim 16, Yu teaches where a monocrystalline oxide transition layer compatible with the substrate and overlying adjacent material may be formed between the substrate and insulating layer (Paragraph 21) (i.e. a pre-metal-oxynitride adhesion layer) and is considered to meet the instant claim due to indefiniteness as outlined above.
Considering claim 21, Yu teaches where the thickness of the insulating layer varies widely depending upon the desired application of the semiconductor device (Paragraph 26) and is considered to render obvious the claimed thickness as the thickness falls within the purview of one of ordinary skill in the art.  See MPEP 2144.05.
Considering claim 23, Yu does not specify the claimed thermal conductivity or standoff voltage.  However, Yu teaches a substantially identical oxide-nitride material as that which is claimed and disclosed and one would reasonably expect the oxide-nitride material of Yu to possess the claimed thermal conductivity and standoff voltage as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 37, Yu teaches a further conductive metal gate electrode formed on the underlying insulating layer, optionally of platinum (Paragraph 27).
Considering claims 38-40, Yu teaches where the semiconductor substrate is used in integrated circuits and memory devices (Paragraphs 1-2) including a MOS transistor (Claim 60).  The is considered to meet the claimed optional acoustical device due to the alternative language of “or” recited in the claim.
Considering claims 51, Yu teaches where the insulating layer comprises gallium oxide-nitride (Paragraphs 24-35) (i.e. GaON).
Considering claim 62, Yu teaches where the substrate comprises Al (Paragraph 20).

Claims 1-2, 4-9, 12, 21, 23, 49, 54, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Hort (US 2008/0187717).
Considering claim 1, Hort teaches a base body with a coating there on used in kitchen appliances (abstract) with good layer bonding and anti-adhesive effect (Paragraph 5).  The kitchen appliance comprises a base body of Al-alloy or steel (Paragraph 44) and Figure 3 teaches an embodiment of base body (24) coated with hard material layer (25) optionally of oxides, oxynitrides, and carbo-oxynitrides of one or more of Al, Ni, etc. (Paragraph 50) (i.e. dielectric materials).  This is considered to teach an insulated metal substrate using the broadest reasonable interpretation.  See MPEP 2111.01.  Aluminum carbo-oxynitride is of the formula AlCON (i.e. about ~25 at.% each of Al, C, O, and N).  These ranges overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  
While not teaching a singular example of the instantly claimed IMS this would have been obvious to one of ordinary skill in the art in view of the teachings of Hort as this is considered a conventionally known combination of metal substrate and ceramic layer known to afford a kitchen appliance with good layer bonding and anti-adhesive effect and one would have had a reasonable expectation of success.
Considering claims 2 and 4-6, Hort teaches the use of aluminum and other metals comprising oxynitrides, etc. having the claimed composition as outlined above (Paragraph 50).
Considering claim 7, Hort teaches where the base body comprises metal (Paragraph 44).
Considering claim 8, Hort teaches where the kitchen appliance is a pan, pot, etc. (Paragraph 43) and where the base body comprises steel, aluminum, and other metals (Paragraph 44) and the disclosure of other metals is considered to render obvious the use of copper for the base body as pans and pots are commonly made of copper.
Considering claim 9, pans and pots disclosed by Hort (Paragraph 43) are known to have three dimensional shapes.
Considering claim 12, Hort teaches where the base body is roughened (i.e. textured) (Paragraph 56).
Considering claim 21, Hort teaches where the thickness of the layers may be 5-150 microns (Paragraph 26).  See MPEP 2144.05.
Considering claim 23, Hort does not specify the claimed thermal conductivity or standoff voltage.  However, Hort teaches a substantially identical oxynitride and carbo-oxynitride materials as that which is claimed and disclosed and one would reasonably expect the oxide-nitride material of Hort to possess the claimed thermal conductivity and standoff voltage as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claim 49, Hort teaches where the hard material layer (25) comprises carbo-oxynitrides of one or more of Al, Ni, etc. (Paragraph 50) (i.e. dielectric materials).  Aluminum carbo-oxynitride is of the formula AlCON.
Considering claims 54 and 63, Hort teaches where the base body comprises aluminum alloy (Paragraph 44).

Claims 1-7, 9-12, 17, 20-23, 37-42, 48, 60, and 63-64 are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma et al. (US 2008/0220570).
Considering claim 1, Ohnuma teaches semiconductor devices (abstract) comprising a substrate with first and second insulating layers formed there on (Paragraph 36).  The substrate may be metal, glass, etc. (Paragraph 37) and the first and/or second insulating layers may be formed of AlOxNy and SiOxNy (Paragraph 39) where the oxygen content may be 15-30 at.% and the nitrogen content may be 20-35 at.% for the Si-containing compound and where the oxygen content may be 0.01-20 at.% and the nitrogen content may be 30-50 at.% for the Al-containing compound (Paragraph 40).  These ranges overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  This is considered to teach an insulated metal substrate.
While not teaching a singular example of the instantly claimed IMS this would have been obvious to one of ordinary skill in the art in view of the teachings of Ohnuma as this is considered a combination of substrate and insulating layer conventionally known to afford semiconductor devices and one would have had a reasonable expectation of success.
Considering claims 2-6, Ohnuma teaches the use of metals of Al and semi-metals of Si in the above disclosed composition (Paragraphs 39-40) containing more than one element including aluminum oxynitride (AlON).  See MPEP 2144.05.
Considering claim 7, Ohnuma teaches the use of a metal substrate (Paragraph 37).
Considering claim 9, Ohnuma teaches the use of a three-dimensional shape for the substrate (Figure 2A).
Considering claim 10, Ohnuma does not specify the finned structure.  However, the courts have held that a mere change in shape does not render a patentable distinction absent evidence that said shape is significant.  See MPEP 2144.04 (IV) (B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Considering claim 11, Ohnuma teaches where the substrate may contain depressions as well as twisting and distortion (Paragraph 37) and this is considered pre-stressed.
Considering claim 12, Ohnuma teaches where the substrate may contain depressions (Paragraph 37) and the insulating layers are formed there on (Paragraph 38).  This is considered to teach a textured substrate as no particular texturing is recited.  See MPEP 2111.01.
Considering claims 17 and 20, Ohnuma teaches where the resulting semiconductor device may be encapsulated with base (775) on the side walls and bottom of the substrate (Paragraphs 70-72; Figure 7B) and where this material may comprise polypropylene, polyester, etc. (Paragraph 102) (i.e. a second dielectric material).
Considering claim 21, Ohnuma teaches where the thickness of the insulating layer may be 10-3000 nm.  See MPEP 2144.05.
Considering claim 22, Ohnuma teaches where the insulating layer may comprise AlON (Paragraph 40) and does not disclose any particular ordering or structure to the layer and therefore is considered to be random.
Considering claim 23, Ohnuma does not specify the claimed thermal conductivity or standoff voltage.  However, Ohnuma teaches a substantially identical oxide-nitride material as that which is claimed and disclosed and one would reasonably expect the oxide-nitride material of Ohnuma to possess the claimed thermal conductivity and standoff voltage as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 37-40, Ohnuma teaches where a metal conductive layer (34) is formed over the insulating layer (Paragraphs 56-57; Figure 5B) used in electronic devices (Paragraph 112), and may be a transistor (Paragraph 18).  The is considered to meet the claimed optional acoustical device due to the alternative language of “or” recited in the claim.
Considering claim 41, Figure 6A depicts a further dielectric layers (33) and (203) over metal (34) and further conductive layer (204) thereon (Paragraph 61; Figure 6A).
Considering claim 42, Ohnuma teaches further insulating layers (762) and (766) and conductive layers (759) and (764) on the first conductive metal layer (Paragraphs 92-93; Figure 9B).
Considering claims 48 and 60, Ohnuma teaches where the insulating layer comprises AlHON (Paragraph 40) and this is considered to teach a hydrogen dopant as no particular content of hydrogen is claimed.
Considering claims 63-64, Ohnuma teaches where the substrate comprises stainless steel (i.e. an alloy) or polymer (Paragraph 37).

Claims 1-11, 13, 21-23, 37-42, 48, 50, 52-53, 60, and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (US 2009/0117704).
Considering claim 1, Yamazaki teaches a base substrate with an insulating layer (abstract) used in semiconductor devices (Paragraph 2).  The device comprises a substrate of glass, metal, etc. (Paragraph 53) an insulating (i.e. dielectric) layer of a semimetal or metal nitride oxide there on (Paragraph 54) and with electrode (612) thereon formed of metals (Paragraph 152).  This is considered to teach an insulated metal substrate.  The nitride oxide material is disclosed as having a larger nitrogen atomic content than oxygen such as 5-30 at.% oxygen and 20-55 at.% nitrogen (Paragraph 55).  These ranges overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  
While not teaching a singular example of the instantly claimed IMS this would have been obvious to one of ordinary skill in the art in view of the teachings of Yamazaki as this is considered a combination of materials conventionally known to form semiconductor devices and one would have had a reasonable expectation of success.
Considering claims 2-6, Yamazaki teaches where the insulating coating may be metals of aluminum, etc. and semi-metals of Si, etc. of a nitride oxide (e.g. AlON) having the above composition overlapping that which is claimed.  See MPEP 2144.05.
Considering claims 7-8, Yamazaki teaches where the substrate may be metals (Paragraph 53) and it would have been obvious to one of ordinary skill in the art to use the disclosed stainless steel or other metals (e.g. copper).
Considering claim 9, Figures 1B and 3A-C depict where the substrate has a two- and three-dimensional shape.
Considering claim 10, Yamazaki does not specify the finned structure.  However, the courts have held that a mere change in shape does not render a patentable distinction absent evidence that said shape is significant.  See MPEP 2144.04 (IV) (B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Considering claim 11, Yamazaki teaches where the substrate may have a polarizing plate on the back side of the substrate (Paragraph 211) and this is considered to “pre-stress” the substrate per Paragraph 141 of the originally filed specification.
Considering claim 13, Yamazaki teaches where the stack of layers may be etched to form a plurality of recesses (Figures 5 and 6B).
Considering claim 21, Yamazaki teaches where the insulating layer may be multilayered (Paragraph 59) and where the thickness of each layer may be 10-200 nm (Paragraph 63) overlapping that which is claimed.  See MPEP 2144.05.
Considering claim 22, Yamazaki teaches where the insulating layer may comprise AlON (Paragraph 55) and does not disclose any particular ordering or structure to the layer and therefore is considered to be random.
Considering claim 23, Yamazaki does not specify the claimed thermal conductivity or standoff voltage.  However, Yamazaki teaches a substantially identical oxide-nitride material as that which is claimed and disclosed and one would reasonably expect the oxide-nitride material of Yamazaki to possess the claimed thermal conductivity and standoff voltage as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 37-40, Yamazaki teaches electrode (612) made of metal formed on the underlying insulating layer (Paragraph 152) and where it is used in various electronic devices (Paragraph 18) and may be a transistor (Paragraph 12).  The is considered to meet the claimed optional acoustical device due to the alternative language of “or” recited in the claim.
Considering claim 41, Yamazaki teaches where a further insulating (i.e. dielectric) layer (632) is formed on the underlying metal electrode layer (Paragraph 163) and a further conductive layer (636) is formed there on (Paragraph 167; Figure 9A).
Considering claim 42, Yamazaki teaches where further insulating layers (1154) and (1156) are formed on the underlying electrode (Paragraph 196) and further electrode layers (1162) and (1174) of metal are formed thereon (Paragraphs 199 and 202; Figure 13C).
Considering claims 48 and 60, Yamazaki teaches where the insulating layer comprises aluminum, hydrogen, oxygen, and nitrogen (i.e. AlHON) (Paragraph 55) and this is considered doped with hydrogen as no particular amount is claimed.  See MPEP 2111.01.
Considering claims 50 and 52-53, Yamazaki teaches where the insulating layer comprises Si, Ge, etc. and nitride oxides thereof (Paragraph 54) (i.e. SiGeON, SiON, and/or GeON).
Considering claim 63, Yamazaki teaches where the substrate comprises stainless steel (i.e. an alloy) (Paragraph 53).

Claims 1-10, 12-16, 18-23, 37-47, 54-59, and 61-63 are rejected under 35 U.S.C. 103 as being unpatentable over Forbes et al. (US 2008/0121962).
Considering claim 1, Forbes teaches an electronic apparatus with a tantalum aluminum oxynitride film (abstract) used in devices, such as capacitors, etc. (Paragraph 4).  An embodiment of the apparatus is taught with substrate (501) coated with gate dielectric layer (503) and gate (510) composed of metal formed thereon (Paragraphs 81-82 and 86).  This is considered to teach in insulated metal substrate.  The dielectric comprises tantalum aluminum oxynitride with a composition of approximately 20-40 at.% oxygen and 20-40 at.% nitrogen (Paragraph 49).  These ranges overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.
While not teaching a singular example of the instantly claimed IMS this would have been obvious to one of ordinary skill in the art in view of the teachings of Forbes as this is considered a conventionally known combination of substrate and dielectric film known to form electronic devices and one would have had a reasonable expectation of success.
Considering claims 2-6, Forbes teaches where the dielectric may comprise metals of Al and Ta as well as semimetals of Si (Paragraph 31) in the above disclosed composition which also comprises AlON (Paragraphs 33 and 49).
Considering claims 7-8, Forbes teaches where the substrate comprises a semiconductor as well as one or more conductive layers thereon (Paragraph 81) and where the conductive layer materials comprise metals including copper (Paragraph 79).
Considering claim 9, Forbes teaches in Figure 5A where the substrate comprises a three-dimensional structure.
Considering claim 10, Forbes does not specify the finned structure.  However, the courts have held that a mere change in shape does not render a patentable distinction absent evidence that said shape is significant.  See MPEP 2144.04 (IV) (B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Considering claim 12, Forbes teaches where the substrate has shallow trench isolation regions formed therein (Paragraph 81) and this is considered textured as no particular texture is claimed.  See MPEP 2111.01.
Considering claim 13, Forbes teaches where a wafer may contain one or more of the dielectric layers and each die on the wafer is an individual pattern containing the circuitry and the wafer contains a repeated pattern of the dies (Paragraph 102 and Figure 9).  This is considered to teach where the substrate comprises plural individual separate dielectric layers necessarily separated by recesses as if not, this would be one continuous coated wafer rather than separate units of dies on a wafer.
Considering claim 14, Forbes teaches where the substrate may have one or more conductive layers (Paragraph 81) of metal (Paragraph 79) with the gate dielectric layer formed thereon (Paragraph 82).  This is considered to teach a metal layer between the substrate and dielectric and it is considered a “stress reduction” metal layer as no particular metal or degree of stress reduction is claimed.  See MPEP 2111.01.
Considering claim 15, Forbes teaches an embodiment of a capacitor element with a first electrode, a dielectric layer of tantalum aluminum oxynitride, and a second dielectric film (Paragraphs 113-114) and an embodiment where the capacitor is part of a memory element of at least one TaAlON layer interposed between at least two electrodes (Claim 1).  This is considered to teach an embodiment of alternating pairs of dielectric and electrode due to the phrase of “at least” by Forbes and is considered to teach an embodiment of a metal electrode/TiAlON/metal electrode/TiAlON/metal electrode which renders obvious the instantly claimed structure of first and second stress reduction layers as no particular metals or amount of stress is recited.  See MPEP 2111.01.
Considering claim 16, Forbes teaches where materials including silicon-on-insulator and silicon-on-sapphire may be used for the substrate (Paragraph 81) and this is considered to teach an adhesion layer between the substrate and gate dielectric layer and is considered to meet the instant claim due to indefiniteness as outlined above.
Considering claim 18, Forbes teaches where the gate dielectric layer may comprise a nanolaminate of alternating layers of dielectric materials (Paragraph 117).
Considering claim 19, Forbes teaches where the gate dielectric film maybe graded compositionally substantially parallel to the direction of deposition (Paragraph 32).
Considering claim 20, Figure 13 of Forbes teaches a stack of plural dielectric layers with electrodes on the top and bottom thereon (Paragraph 115).  This may be considered a substrate (1305-2) with dielectric layer (1305-N) on top and (1305-1) on the opposite second side as no particular substrate material is recited.
Considering claim 21, Forbes teaches where the gate dielectric layer may be thousands of angstroms or more (Paragraph 53) overlapping the claimed range.  See MPEP 2144.05.
Considering claim 22, Forbes teaches where the film comprises AlON (Paragraph 64) and may be amorphous (Paragraph 63) which is a random structure.
Considering claim 23, Forbes does not specify the claimed thermal conductivity.  However, Forbes teaches a substantially identical oxide-nitride material as that which is claimed and disclosed and one would reasonably expect the oxide-nitride material of Forbes to possess the claimed thermal conductivity and standoff voltage as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
Considering claims 37-40, Forbes teaches a metal gate electrode formed on the gate dielectric layer (Paragraphs 81-82 and 86) and where they are used in electronic devices (Paragraph 29) including transistors (Paragraph 14).  The is considered to meet the claimed optional acoustical device due to the alternative language of “or” recited in the claim.
Considering claims 41-43, Forbes teaches an embodiment of a capacitor element with a first electrode, a dielectric layer of tantalum aluminum oxynitride, and a second dielectric film (Paragraphs 113-114) and an embodiment where the capacitor is part of a memory element of at least one TaAlON layer interposed between at least two electrodes (Claim 1).  This is considered to teach an embodiment of alternating pairs of dielectric and electrode due to the phrase of “at least” by Forbes.
Considering claims 44-47, Forbes teaches where the components of the memory element are electrically coupled together as well as to other components in the system (Paragraph 121; Figure 15; Claim 23).
Considering claims 54-58, Forbes teaches an embodiment with a bottom electrode layer, dielectric layers, and a top electrode layer (i.e. a substrate of an electrode with a dielectric layer thereon which insulates an upper electrode) where the electrode layer may be a conductive metal layer or a substituted metal layer (Figure 13; Paragraph 113).  The metals disclosed by Forbes include Cu, Al, W, Ti (Paragraphs 79 and 92) as well as combinations of these metals with unreacted substitutable material (Paragraph 86) which includes carbon and silicon (Paragraph 91).  This is considered to render obvious the instantly claimed materials.
Considering claim 59, Forbes teaches where the film may be amorphous (Paragraph 63) which lacks a columnar structure (e.g. a non-columnar growth structure).
Considering claim 61, Forbes teaches where the gate dielectric film maybe graded compositionally substantially parallel to the direction of deposition where at least one of the refractory metal, non-refractory metal, oxygen, and nitrogen concentration is graded (Paragraph 32).
Considering claim 62, Forbes teaches where the substrate comprises silicon-on-insulator, etc. (Paragraph 81) and these are composite materials.
Considering claim 63, Forbes teaches where the substrate comprises one or more conductive layers (Paragraph 81) and where this may be an alloy (Paragraph 79).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784